[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE VERDICT (#139.00)
The motion to set aside the verdict is denied. Judgment may enter for the amount set forth on the plaintiff's verdict form plus taxable costs.
This court finds that the verdict is not against the evidence. The verdict is not contrary to law.
Litigants have a right to have factual issues resolved by the jury. A trial court is not to sit as a seventh juror, but rather to decide whether, viewing the evidence in the light most favorable to the prevailing party, the jury could reasonably have reached the verdict it did. Berry v. Loiseau, 223 Conn. 786 (807-808) (1992). The court finds the jury could reasonably have reached this verdict and the amounts found. The amount falls within the necessarily uncertain limits of fair and reasonable damages.
The court in rendering this decision, has reviewed the objection to the motion to set aside the verdict as well as the memorandum in support of the motion to set aside the verdict, and has listened to the arguments of counsel. CT Page 5098
KARAZIN, J.